 
 
IB 
Union Calendar No. 476 
112th CONGRESS 2d Session 
H. R. 5319 
[Report No. 112–658] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2012 
Ms. Tsongas (for herself and Mr. Olver) introduced the following bill; which was referred to the Committee on Natural Resources 
 
 
September 10, 2012 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on April 27, 2012 
 
 
 
 
A BILL 
To amend the Wild and Scenic Rivers Act to designate segments of the mainstem of the Nashua River and its tributaries in the Commonwealth of Massachusetts for study for potential addition to the National Wild and Scenic Rivers System, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Nashua River Wild and Scenic River Study Act. 
2.Designation for studySection 5(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by adding at the end the following: 
 
(___)Nashua river, massachusetts 
(A)The approximately 19-mile segment of the mainstem of the Nashua River from the confluence of the North and South Nashua Rivers in Lancaster, Massachusetts, north to the Massachusetts/New Hampshire State line, and its tributaries, except the approximately 4.8-mile segment of the mainstem of the Nashua River from the Route 119 bridge in Groton, Massachusetts downstream to its confluence with the Nissitissit River in Pepperell, Massachusetts. 
(B)The 10-mile segment of the Squannacook River from its headwaters at Ash Swamp downstream to its confluence with the Nashua River in Shirley/Ayer, Massachusetts. 
(C)The 3.5-mile segment of the Nissitissit River from the Massachusetts/New Hampshire State line downstream to its confluence with the Nashua River in Pepperell, Massachusetts.. 
3.Study and reportSection 5(b) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(b)) is amended by adding at the end the following: 
 
(__)Study and reportNot later than 3 years after the date on which funds are made available to carry out this paragraph, the Secretary of the Interior shall complete the study of the Nashua River in Massachusetts and New Hampshire, as described in subsection (a)(___), and submit a report describing the results of that study to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.. 
4.Report requirements The report required under section 3 of this Act shall— 
(1)include a discussion of the effect of the designation of the area to be studied under this Act under the Wild and Scenic Rivers Act on— 
(A)existing commercial and recreational activities, such as hunting, fishing, trapping, recreational shooting, motor boat use, or bridge construction; 
(B)the authorization, construction, operation, maintenance, or improvement of energy production and transmission infrastructure; and 
(C)the authority of State and local governments to manage those activities encompassed in subparagraphs (A) and (B); and 
(2)identify— 
(A)all authorities that will authorize or require the Secretary of the Interior to influence local land use decisions (such as zoning) or place restrictions on non-Federal land if the area studied under this Act is designated under the Wild and Scenic Rivers Act; 
(B)all authorities that the Secretary of the Interior may use to condemn property if the area studied under this Act is designated under the Wild and Scenic Rivers Act; and 
(C)all private property located in the area to be studied under this Act. 
 
 
September 10, 2012 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
